IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                                OCTOBER 1997 SESSION
                                                           FILED
                                                            January 26, 1998

                                                           Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk
STATE OF TENNESSEE,                     )
                                        )   C.C.A. NO. 02C01-9705-CC-00167
              Appellan t,               )
                                        )   MADISON COUNTY
VS.                                     )
                                        )   HON. WHIT LAFON,
DEWAYNE MOORE,                          )   JUDGE
                                        )
              Appellee.                 )   (Interlocutory ap peal:
                                              motion to suppress)


FOR THE APPELLANT:                          FOR THE APPELLEE:


JOHN KNOX WALKUP                            JAMES D. GASS
Attorney General & Reporter                 P.O. Box 7624
                                            Jackson, TN 38308
KENNETH W. RUCKER
Asst. Attorney General
Cordell H ull Bldg., 2n d Fl.
425 5th Ave. N.
Nashville, TN 37243-0493

JERRY WOODALL
District Attorney General

AL EARLS
SHAUN A. BROWN
Asst. District Attorneys General
Lowell Thomas State Office Bldg.
Jackson, TN 38301




OPINION FILED:____________________




AFFIRMED


JOHN H. PEAY,
Judge
                                                OPINION



                  The defendant was indicted for two weapons violations, possession of drug

paraphernalia, and driving without a license. He filed a motion to suppress as evidence “all

drugs and drug paraphernalia, and firearms, which were taken from the vehicle [he] was

driving at the time of h is arrest.” A fter a hear ing, t he co urt below gran ted th e def endant's

motion. The State filed this interloc utory appeal, co ntesting the trial court's ruling. We

affirm.




                  Belinda Colema n, a patrol of ficer with th e Jackson Police Departm ent,

testified that, at approximately 11:00 p.m. on May 31, 1996, she had been in a residential

neighborhood taking a missing person report. While she was taking the report, she saw the

vehicle which the defendant was driving “traveling very, very slowly, five to ten miles an

hour through the neighb orhood. . . . Approx imately five to ten minutes late r the vehicle

circle[d] again.”         At this time, she testified, one of the people who lived in the

neighborhood had “advised [her] that the vehicle had been circling the neighborhood for

quite some time.” Wh en she finished taking h er report, she followed the vehicle in her

police car. She testified that it had had four people in it, and that as she had followed it, “It

made evasive actions and kept turning down different roads, taking side streets, back roads,

in an attem pt to sha ke me .” 1 She further testified that she had been given a description the

         1
           Officer Coleman's description of the defendant's intention in making these turns is unsupported by any
independent proof. In other words, her description of the defendant's driving as “evasive” and done “in an attempt
to shake me” was based, as far as we can tell from the record, solely on the fact that the defendant had made
several turns. She did not testify that he had sped up or made the turns with any particular alacrity. The mere
making of m ultiple turns in a ne ighborho od is not ind icative of crimin al activity, even wh ile being follow ed by a
police car . Cf. State v. Scar lett, 880 S.W.2d 707 , 708 (Tenn. Crim. App. 1993) (where this Court, in reversing the
trial court's grant of the defendant's motion to suppress, relied in part on proof that, when the police officer
followed the defendant's car, he made “several quick, hard-angled turns.”)

                                                           2
night before “of a small red vehicle which was occupied by four black males that had been

involved in several auto burglaries2 the night before.”




                  After following it for some unspecified distance, Officer Coleman stopped

the vehicle. She initially testified that the defendant had not been the driver. However,

after reviewing her report, she acknowledged on cross-examination that the defendant had

been the driv er. She also testified on cross-examination that, “The burglaries had occurred

over in the Daughtery Street area.” Shortly after this testimony, the trial court interrupted

the defendant's cross-examination and asked the State if it had any further proof. The State

responded that its only remaining testimony would come from the police officer who had

found the weapons after the stop. At that point, the court below held “the search was b ad.”

No findings of fact were set forth on the record.




                  We first note that “s topping an automob ile and detain ing its occup ants

constitute a 443 U.S. 47, 51 (1979). In these

situations, an investiga tory stop is perm issible only wh en a police o fficer has a reasonab le

suspicion, supported by specific and articulable facts, that a criminal offense has been or

is about to be com mitted. Terry v. Ohio , 392 U.S. 1 (1968 ). In order to determine specific



         2
         Officer Coleman's testimony refers to both automobile burglaries and stolen vehicles; it appears that she
may have b een using the ter ms interchan geably.

                                                        3
and articulable facts, this Court must consider the “totality of the circumstances.” United

States v. Cortez, 449 U.S. 411, 417 (1981). Among the relevant elements to be considered

are objective observations, information obtained from other police officers, and the pattern

of ope ration o f certain offen ders. Id. at 418. This Court must also consider “the rational

inferences and deductions that a trained police officer may draw from the facts and

circumstances known to him.” State v. Watkins, 827 S.W.2d 293, 294 (Tenn. 1992) citing

Terry v. Ohio .




              In this case, the only specific and articulable facts that Officer Coleman had

in her possession at the time she pulled the defendant over were that (1) she had seen the

car drive by twice at a slow rate of speed; (2) the vehicle matched a description she had

been given of a car seen in an area where several vehicles had been burglarized (or stolen)

the night before; and (3 ) while she had followed it, the car made several turns.

Add ition ally, she testified that she had been told by someone that the car had been “circling

the neighborhood for quite some time.” There was no proof as to the speed limit of the

neighborhood or the proximity of the neighborhood to the area where the vehicles had been

burglarized (or stolen).




              Prior to pulling the defendant over, Officer Coleman was con stitutionally

required to have a reasonable suspicion, supported by specific and articulable facts, that a

criminal offense had been or was about to be committed. The facts addu ced by the Sta te

at the suppression hearing simply do not form the basis for su ch a suspic ion. Prior to

stopping him, Officer Coleman had not observed the defendant violate any traffic law, cf.

Whren v. U.S., __ U.S. __, __ , 116 S.Ct. 17 69, 1772 (1996) (“As a general matter, the

                                              4
decision to stop an au tomobile is re asonable w here the po lice have pr obable ca use to

believe that a traffic v iolation has occurred.”); she had not received reliable information

that the defendant had just committed a crime, or that he w as about to c ommit one, cf. State

v. Banner, 685 S.W.2d 298 (T enn. C rim. Ap p. 1984); nor was she aware of an outstanding

capias for the d efend ant's arre st, cf. State v. W atkins, 827 S.W.2d 29 3 (Tenn. 1992). In

short, Officer Coleman stopped the defendant's car without a sufficient basis to do so and

thereby violated his c onstitutional r ights. A ccordingly, the e vidence o btained as a result

of the unconstitutional stop was properly suppressed.




              The judgment below is affirmed.




                                                    ________________________________
                                                    JOHN H. PEAY , Judge




CONCUR:




_______________________________
PAUL G. SUM MERS, Judge




_______________________________
DAVID G. HA YES, Judge




                                              5